Citation Nr: 9914588	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  93-24 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an eye disorder 
manifested by nearsightedness or ocular changes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1970 to July 1972 and 
from August 1972 to February 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The case returns to the Board following remands to the RO in 
September 1995 and September 1996.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  Ocular changes noted in service are not manifestations of 
any current chronic eye disorder.  Changes in refractive 
error are related to the aging process and not to any injury 
or disease process.  


CONCLUSION OF LAW

The veteran did not incur a chronic eye disorder manifested 
by nearsightedness or ocular changes during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.


Factual Background

The veteran's service medical records showed that the veteran 
presented for an optometric examination in January 1979.  He 
had no current prescription.  Vision was 20/20 in each eye at 
near and at distance.  No prescription was required.  During 
a March 1980 optometric examination, the veteran complained 
of blurred vision at near and at distance.  Examination 
revealed that a prescription was needed.  In January 1983, 
the veteran presented for an optometric examination desiring 
contact lenses.  There was no change in prescription.  The 
diagnosis was myopia with astigmatism in both eyes.  The 
optometrist advised the veteran against contact lenses due to 
low myopia and astigmatism.  During a May 1986 optometric 
examination, the examiner noted that the veteran had been on 
medication for high blood pressure for more than a year.  The 
diagnosis was compound myopic astigmatism.  A new 
prescription was required.  The veteran had a routine check 
up in October 1988.  He reported that he read well with 
current prescription, but had some changes in distant vision.  
The optometrist referred him to ophthalmology for evaluation 
of focal hemorrhage in the right eye.  November 1988 
consultation notes indicated an assessment of possible early 
background diabetic retinopathy.  When the veteran was 
examined in September 1989, he complained of blurred vision 
at distance.  The diagnosis was myopia.  He was advised to 
remove his glasses for extended close work.  Optometric 
examination notes dated in May 1990 showed an assessment 
including mild hay fever symptoms.  During a September 1990 
optometric examination, he complained of blurred vision when 
reading and burning eyes.  The diagnosis was myopia, 
astigmatism, and presbyopia.  The examiner noted increased 
blood pressure changes in the diagnosis.  

Immediately after his separation from service, the veteran 
submitted a compensation claim.  He underwent VA examinations 
in June 1991.  During the eye examination, the examiner found 
a tiny, asymptomatic hole in the left retina and corneal 
scarring on the right.  Uncorrected visual acuity was 
recorded as 20/200 on the right and 20/100 on the left.  
Corrected visual acuity was 20/20 in both eyes.  

Medical records from Wilford Hall Medical Center revealed 
that the veteran presented in December 1991 for a follow up 
from an August 1991 examination during which increased myopic 
shift was diagnosed.  He complained of decreased vision with 
fine print at near.  It was noted that a prescription 
medication caused blurred vision.  On examination, there was 
no diabetic retinopathy.  The diagnosis included refractive 
change secondary to diabetes control.  Bifocals were 
prescribed.  Notes dated in January 1994 recorded a history 
of blurry vision in the left eye for 10 years.  Examination 
was negative for evidence of retinopathy.  

In March 1996, the veteran underwent a VA ophthalmologic 
examination.  He reported no change in his ocular condition 
since the previous examination other than needing new 
glasses.  The veteran's medications included hypertension and 
diabetes.  On examination, uncorrected visual acuity was 
recorded as 20/800 on the right and 20/400 on the left.  
Corrected visual acuity was 20/20 bilaterally.  There was 
corneal scarring on the right eye.  The examiner explained 
that the scarring would not interfere with the veteran's 
vision.  The diagnosis included compound myopic astigmatism 
in both eyes.  The examiner commented that there was no 
relationship between the corneal scarring and the myopia.

The veteran was afforded a VA ophthalmologic examination in 
July 1997.  The examiner reviewed the pertinent medical 
records in the claims folder and summarized the pertinent 
findings.  Uncorrected visual acuity was 20/200 in each eye.  
Corrected visual acuity was 20/25 in each eye.  The remainder 
of the examination was significant for corneal scarring in 
the right eye and a retinal hole in the left eye.  There was 
no diabetic retinopathy.  The diagnosis was corneal scarring 
in the right eye, retinal hole in the left eye, history of 
refractive changes that were within normal limits, and no 
diabetic retinopathy.  The examiner commented that variations 
in reporting visual acuity had resulted in some confusion as 
to the status of the veteran's vision.  She indicated that a 
large change in refractive error had not occurred.  The 
examiner explained that long-term refractive changes were 
common in a 30 to 40 year old age range.  Short-term 
refractive error changes and blur were quite common in 
diabetes, though they tended to resolve when blood sugar was 
controlled.  She also explained that hypertension could cause 
retinal changes.  In this case, the veteran had gradual 
increase in his myopia from 1979 to 1988 that were within 
normal limits.  The refractive error was essentially stable 
since 1988.  Thus, the examiner concluded that the veteran's 
refractive error shift was more likely associated with age 
than diabetes.  She acknowledged that the veteran did 
experience ocular symptoms associated with diabetes in 
service, but stated that there was no diabetic retinopathy on 
examination.  Finally, she agreed that the corneal scarring 
was stable and not likely to be the cause of the change in 
refractive error.    

The veteran did not provide any additional information as to 
private or VA eye treatment of examinations in response to 
letters from the RO dated in November 1995 and September 1996 
soliciting such information.   


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

In this case, although ocular changes shown in service were 
related to the veteran's hypertension or diabetes, both of 
which are service-connected disabilities, current VA 
ophthalmologic examination reveals no such ocular changes.  
In addition, the VA ophthalmologist explained that the 
veteran's visual acuity had not undergone large changes and 
had in fact been essentially stable since 1988.  She 
indicated that the veteran's refractive error shift was 
within normal limits and more likely associated with age than 
disease process.  Simple refractive error is not a disease or 
injury for purposes of VA compensation.  38 C.F.R. § 
3.303(c).  Simple stated, other than refractive error, the 
veteran has no pathology of the eyes for which service 
connection can be granted.  Accordingly, the Board finds that 
the preponderance of the evidence is against entitlement to 
service connection for an eye disorder manifested by 
nearsightedness or ocular changes.  38 U.S.C.A. §§ 1110, 
1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.   

ORDER

Entitlement to service connection for an eye disorder 
manifested by nearsightedness and ocular changes is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

